 1 McGREGOR W. SCOTT
   United States Attorney
 2 KELLI L. TAYLOR
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 Email: Kelli.L.Taylor@usdoj.gov

 6 Attorneys for the United States

 7

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                     EASTERN DISTRICT OF CALIFORNIA

11

12   KXTV, LLC dba ABC10,                                CASE NO. 2:19-CV-415 JAM CKD

13                        Plaintiff,
                                                         ORDER RE STIPULATED EXTENSION OF THE
14                          v.                           BRIEFING SCHEDULE

15   UNITED STATES CITIZENSHIP AND
     IMMIGRATION SERVICES,
16
                           Defendant.
17

18   OMAR ABDULSATTAR AMEEN,
19                         Intervenor.
20

21          The Court, having considered the parties’ stipulated request to extend the briefing schedule and

22 deadlines in this case, hereby finds that good cause exists to grant this request based on Intervenor’s

23 recent addition to this action. These extended deadlines do not affect any of the January 14, 2020

24 hearing date previously scheduled for this matter. Thus, the deadlines for this matter are as follows:

25 ///

26 ///

27 ///

28 ///
 1    Event                                                  Prior Date       New Date       Page
                                                                                             Limits
 2    Intervenor shall provide his list of information       N/A              Sept. 18, 2019 N/A
      (documents or radactions) that he waives any
 3    privacy interest in
      Defendant USCIS’ advises whether it will               N/A              Oct. 16, 2019   N/A
 4    produced the Intervenor’s additional waived
      documents or the basis for withholding
 5    Plaintiff advises whether the August production        N/A              Oct. 31, 2019   N/A
      and any further production based on
 6    Intervenor’s waiver resolves this action
      Defendant USCIS’s Motion for Summary                   Sept. 18, 2019   Nov. 21, 2019   25
 7    Judgement
 8    Plaintiff’s Opposition to Summary Judgment             Oct. 22, 2019    Dec. 20, 2019   25
 9    Defendant USCIS’s Reply In Support of Its              Nov. 12, 2019    Jan. 3, 2020    15
      Motion for Summary Judgment
10    Plaintiff’s Sur-reply (Optional)                       Nov. 26, 2019   Jan. 10, 2020    5
      Hearing                                                Jan. 14, 2020 @ No Change
11                                                           1:30
12

13 IT IS SO ORDERED.

14 DATED: August 30, 2019                                          /s/ John A. Mendez__________
                                                                   HONORABLE JOHN A. MENDEZ
15                                                                 United States District Court Judge
                                                                   Eastern District of California
16

17

18

19

20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER RE STIPULATED                      2
     EXTENSION OF THE BRIEFINGH SCHEDULE
